              Case:20-01947-jwb       Doc #:369 Filed: 10/20/2020    Page 1 of 23




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN

    In re:
                                                           Chapter 11
    BARFLY VENTURES, LLC, et al,1                          Case No. 20-01947-jwb
                                                           Hon. James W. Boyd
                           Debtors.
                                                           Jointly Administered
    ______________________________________/

WARNER NORCROSS + JUDD MONTHLY FEE AND EXPENSE STATEMENT FOR
SEPTEMBER 1, 2020 THROUGH SEPTEMBER 30, 2020 FOR SERVICES RENDERED
                           TO DEBTORS

    Name of Applicant:                           Warner Norcross + Judd LLP

    Services Rendered To:                        Debtors

    Effective Date of Retention:                 June 3, 2020

    Compensation Period:                         September 1, 2020-September 30, 2020

    Amount of Compensation Requested:            $50,470.00
                                                        80%: $40,376.00
                                                        20%: $10,094.00
    Amount of Expenses Requested:                $22.60

    Total Interim Amount Requested:              $40,398.60




1
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
             Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020      Page 2 of 23




Dated: October 20, 2020                 Respectfully submitted,

                                        WARNER NORCROSS + JUDD LLP

                                        /s/ Elisabeth M. Von Eitzen
                                        Rozanne M. Giunta (P29969)
                                        Elisabeth M. Von Eitzen (P70183)
                                        Stephen B. Grow (P39622)
                                        1500 Warner Building
                                        150 Ottawa Avenue, NW
                                        Grand Rapids, Michigan 49503
                                        Telephone: (616) 752-2000

                                        PACHULSKI STANG ZIEHL & JONES LLP
                                        John W. Lucas
                                        Jason Rosell
                                        Steven W. Golden
                                        150 California Street, 15th Floor
                                        San Francisco, California 94111
                                        Telephone: (415) 263-7000

                                        Counsel to the Debtors
20830358-1
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 3 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 4 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 5 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 6 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 7 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 8 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 9 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 10 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 11 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 12 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 13 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 14 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 15 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 16 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 17 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 18 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 19 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 20 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 21 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 22 of 23
Case:20-01947-jwb   Doc #:369 Filed: 10/20/2020   Page 23 of 23
